STEINBERG, Associate Judge,
concurring:
I concur in the excellent opinion of the Court. However, I write separately to suggest that there may have been major errors in the Board of Veterans’ Appeals (BVA) 1990 decision to affirm the December 1986 Veterans’ Administration (now the Department of Veterans Affairs) (VA) Regional Office (RO) rating decision reducing the appellant’s then 100% rating to 70% and to affirm the April 1987 RO rating decision reducing his then 70% rating to 50%. Although the Court cannot at this point reach these adjudications because jurisdictionally valid Notices of Disagreements were not— indeed, could not have been — filed as to them, the BVA decision itself is properly before this Court. 38 U.S.C. §§ 7252, 7266 (formerly §§ 4052, 4066).
VA regulations require that special standards apply to reductions of 100% ratings. See 38 C.F.R. §§ 3.343(a), 3.344(a), (c) (1991). These regulations make clear that the requirements for decrease of a disability rating for those disabilities which have continued for long periods of time at the same level are more stringent than those for an initial award of disability compensation or an increase in a rating. See Lehman v. Derwinski, 1 Vet.App. 339, 342 (1991) (5-year time frame in 38 C.F.R. § 3.344(c) is merely a guideline, not a mandate, in determining whether disabilities have continued “for long periods”); see also Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991); Karnas v. Derwinski, 1 *204Vet.App. 308, 313-314 (1991); Peyton v. Derwinski, 1 Vet.App. 282, 286-287 (1991). First, material improvement must be shown. 38 C.F.R. § 3.343(a). Next, the entire record of examinations and the medical-industrial history must be reviewed to determine if the recent examination is as “full and complete” as the examinations on the basis of which previous ratings were authorized or continued; if it is not, it cannot be the basis for a rating reduction. 38 C.F.R. § 3.344(a). Then, if the disability is a disease subject to temporary or episodic improvement, sustained improvement must also be clearly shown or the rating may never be reduced based on only one examination. Id.
Material improvement cannot be shown without a comparison of the previous and current physical and mental conditions. See Karnas, 1 Vet.App. at 310 (the comparison is between the last examination and the current examination). In addition, once material improvement is found, the VA must further consider the circumstances under which the improvement occurred. First, the improvement must occur under “the ordinary conditions of life”. Ibid. Specific consideration of a veteran’s employment status is required and, if the veteran is not working, whether that is a factor in the improvement. 38 C.F.R. § 3.343(a). If either a “prolonged rest” or a “regimen which precludes work” is responsible for the material improvement, a total rating may not be reduced until after re-examination following a period of employment of at least three months. Ibid.
The December 1986 reduction from 100% to 70% stated: “The veteran's symptoms do not support a total evaluation.” R. at 182. This conclusion was apparently based only on the medical and psychiatric findings of one VA examination when the veteran was not hospitalized (in August 1986). R. at 173. This seems contrary to 38 C.F.R. § 3.343(a). The April 1987 reduction from 70% to 50% was based on medical reports from “2 periods of hospitalization” (R. at 195) which seems contrary to the provision of 38 C.F.R. § 3.343(a) which requires consideration of whether improvement was attained “under the ordinary conditions of life”. Neither regulation section 3.343 nor 3.344 were mentioned or apparently considered in either RO decision or the Board’s 1990 decision.
The BVA in affirming these two rating decisions may have committed obvious error under 38 U.S.C. § 7103(c) (formerly § 4003) or clear and unmistakable error under 38 C.F.R. §§ 3.105(a), 3.400(k) (1991) in failing to apply controlling regulations governing the adjudication process in rating reduction cases. See also 38 C.F.R. § 19.103(a) (1991) (in consideration of appeals, Board is bound by VA regulations); Douglas v. Derwinski, 2 Vet.App. 103, 110 (1992). On remand, the Board may wish to revisit these issues, just as the Court suggested in Godwin v. Derwinski, 1 Vet.App. 419, 425-26 (1991), and as the Board did on December 31, 1991, in granting service connection based on obvious error in its prior failure to apply an applicable law and regulation, the benefit-of-the-doubt doctrine in 38 U.S.C. §§ 1154 (formerly § 354), 5107(b) (formerly § 3007). Wallace B. Godwin, BVA 90-10507 (Mar. 19, 1990), readjudi-cated, Supp. Dec. at 4-5 (Dec. 31, 1991).